NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                              FILED
                            FOR THE NINTH CIRCUIT                               MAR 26 2010

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

LYNN ANN HUST,                                   No. 09-35102

             Plaintiff - Appellant,              D.C. No. 3:08-cv-05501-RBL

  v.
                                                 MEMORANDUM *
STATE OF WYOMING; et al.,

             Defendants - Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted August 28, 2009**
                              San Francisco, California

Before: BEEZER, HALL and T.G. NELSON, Circuit Judges.

       Plaintiff-appellant Lynn Ann Hust (“Hust”) appeals pro se the district

court’s dismissal of her suit in favor of thirty-one defendants-appellees. The

district court dismissed the suit on several grounds, including the court’s refusal to


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
interfere in an ongoing state criminal prosecution, Hust’s failure to comply with

Wyoming and Washington tort claim filing statutes and Hust’s failure to comply

with the applicable statute of limitations.

      We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      The facts of this case are known to the parties. We do not repeat them here.

                                              I

      We review “a judgment dismissing a case on the pleadings de novo.”

Fairbanks N. Star Borough v. U.S. Army Corps of Eng’rs, 543 F.3d 586, 591 (9th

Cir. 2008) (quoting Dunlap v. Credit Prot. Ass’n, L.P., 419 F.3d 1011, 1012 n.1

(9th Cir. 2005) (per curiam)). We may affirm on any ground supported by the

record, even if it was not relied upon by the district court. Forest Guardians v.

U.S. Forest Serv., 329 F.3d 1089, 1097 (9th Cir. 2003).

      We review a district court’s decision not to exercise supplemental

jurisdiction over state law claims for an abuse of discretion. In re Digimarc Corp.

Derivative Litig., 549 F.3d 1223, 1233 n.3 (9th Cir. 2008).

                                              II

      The district court dismissed Hust’s civil rights claims pursuant to Heck v.

Humphrey, 512 U.S. 477 (1994). Under Heck, a § 1983 action seeking damages

for unconstitutional conviction or confinement cannot be pursued unless the


                                              2
underlying criminal case has been dismissed or reversed in favor of the criminal

defendant. Heck, 512 U.S. at 484–86, 489.

       Here, the district court properly dismissed Hust’s civil rights claims because

Hust did not even show that she had been to trial following her arrest, much less

that the criminal proceedings against her were dismissed or otherwise resolved in

her favor. Hust’s civil rights claims were premature, and Hust fails to raise any

legal argument on appeal as to how the district court erred in its analysis.1

                                          III

       The district court properly dismissed all of Hust’s tortious claims against

Wyoming, Washington and the agencies, departments, municipalities and

employees of those states because Hust failed to comply with the applicable state

tort claim filing statutes.

       In Wyoming, a litigant must file a written tort claim with the state of

Wyoming before the litigant can file a complaint alleging tortious conduct by the

state of Wyoming, Wyoming agencies or Wyoming employees acting within their

       1
         The Supreme Court’s decision in Wallace v. Kato, 549 U.S. 384 (2007)
does not change our analysis here. Wallace provides that an exception to the Heck
rule exists when “legal process” has not been initiated. See id. at 389–90.
       Here, the district court correctly concluded that Hust was arrested pursuant
to legal process—she was arrested pursuant to a warrant, unlike the plaintiff in
Wallace—and Wallace, therefore, does not provide an exception to the general
Heck bar of her § 1983 false arrest claim.

                                           3
official duties. Wyo. Stat. Ann. § 1-39-113. Washington has enacted a similar

statute. Wash. Rev. Code § 4.92.110.

      Here, Hust’s complaint does not even allege, much less prove, that she

complied with these statutes. Moreover, she did not object or reply when the states

and state defendants moved to dismiss on this ground. And the record provides no

indication that Hust complied with the statutes in either state.

                                          IV

      The district court also properly dismissed with prejudice Hust’s claims

against the various media defendants because Hust’s claim is barred by the two

year statute of limitations for defamation suits. See Wash. Rev. Code § 4.16.100.

Hust filed her instant complaint on August 13, 2008, more than two years after the

allegedly defamatory articles were published.

                                          V

      The district court dismissed Hust’s remaining state law claims by declining

to exercise supplemental jurisdiction over them. On appeal, Hust does not object

to the district court’s decision not to accept supplemental jurisdiction. Absent any

argument to the contrary, the district court acted within its discretion by dismissing

Hust’s remaining state law claims.

      AFFIRMED.


                                           4